Citation Nr: 0125729	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-05 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran served in Vietnam.  

2.  The veteran did not engage in combat in Vietnam.

3.  Objective evidence of an inservice stressor has been 
shown.  

4.  The veteran has been diagnosed with PTSD based upon a 
verified stressor in service.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that on service entry 
examination in June 1969, the psychiatric examination was 
reported to be normal and the veteran was determined to be 
qualified for service.  The remainder of the service medical 
records were devoid of complaints, findings, or treatment of 
any psychiatric disorder.  In August 1970, the veteran was 
treated for a gunshot wound (GSW) of the left index finger 
when he was shot by another serviceman in Ben Luc.  He was 
hospitalized for five days and then discharged to duty on a 
profile requiring that he do no hard or dirty work with his 
hands.  He was treated in September 1970 for a swollen tip of 
the left index finger with drainage at the base of the nail.  
Osteomyelitis was suspected.  

Review of the veteran's DD Form 214 reflects that the veteran 
was awarded the Vietnam Service Medal, the Vietnam Campaign 
Medal, the National Defense Service Medal, and the Bronze 
Star Medal.  His military occupational specialty was as a 
cook.  His DA Form 20 indicates that he served in Vietnam 
from January 1970 to March 1971.  

In September 1971, the veteran underwent a VA examination 
complaining of a left index finger disability.  The pertinent 
diagnosis was residuals of a GSW (gunshot wound) of the left 
index finger.

In March 1972, an Administrative Decision was made 
determining that the veteran's injuries sustained to his left 
index finger after being shot in service were incurred in the 
line of duty.  By rating decision of that same month, service 
connection for residuals of a GSW of the left index finger 
was granted, effective March 1971.  

The veteran's original claim seeking service connection for 
PTSD was received in July 1998.  

In August 1998, the veteran underwent a VA psychiatric 
examination.  The examiner stated that the veteran gave a 
history of being drafted into service.  While in Vietnam, he 
served as a cook but primarily as a driver who delivered 
rations to three fire stations in Vietnam.  During these 
years, he struggled emotionally.  He believed that he would 
not come back alive and he had no value of human life.  After 
injuring himself during a delivery mission, he was reassigned 
to cooking duties in the 101st Airborne, where he did little 
during his last few months of his military service in 
Vietnam.  He related that he was irritable, had a bad temper, 
and was very suspicious.  Mental status examination revealed 
that the veteran was articulate and was oriented to person, 
place, time, and situation.  His affect was anxious and his 
fund of knowledge was average.  Thought form was generally 
logical and goal-directed, but he did exhibit some prolixity 
or drifting off the point sometime.  Cognitive testing 
revealed some deficits.  The examiner indicated that to a 
reasonable degree of medical certainty based on the findings 
of a single examination and review of available medical 
records and the criteria set forth in the DSM-4 manual, it 
appeared the veteran was more likely than not to have a 
current primary psychiatric diagnosis of alcohol dependence 
in three year remission and anxiety disorder with features of 
post-traumatic stress.  The disability appeared to be related 
to the time and course of active military service.  The 
primary psychiatric diagnosis was not evident prior to 
military service.  The examiner stated that the veteran's 
claim for benefits related to his anxiety were blurred by a 
long history of alcohol use.  He appeared forthright and 
genuine in his complaintiveness [sic].  The examiner also 
indicated that the veteran met the DSM 4 (i.e., DSM-V) 
diagnostic criteria for PTSD.  The clinical picture seemed 
more appropriately described by use of the diagnostic term 
anxiety disorder NOS.  

In September 1999, the RO submitted a Compensation and 
Pension Examination Request.  The request stated that the 
veteran underwent a VA examination in August 1998 which 
showed that the veteran met the DSM-4 diagnostic criteria for 
PTSD.  A request was made that the examiner should review the 
report of that examination and tell what inservice stressors 
were sufficient to cause PTSD.  It was noted that no 
additional PTSD examination was necessary if the information 
could be provided without one.  

In October 1999, the veteran again underwent VA examination.  
The examiner stated that the veteran was exposed to traumatic 
experiences outside of the range of usual human experience 
through his tour of duty in Vietnam.  He was noted to 
experience intrusive memories, nightmares, flashbacks, and 
dissociative amnestic episodes.  He continued to avoid 
thinking, feeling or any behavior linked to military service.  
There were marked symptoms of hyperarousal such as insomnia, 
irritability, poor concentration, hypervigilance, startle 
response, and restlessness.  He exhibited various anxiety and 
depressive symptoms.  While serving in Vietnam, he served as 
a cook and a driver and witnessed several combat atrocities.  
On one occasion, he was shot in the hand by a fellow soldier 
in a dispute.  In another, he wrecked his truck and received 
minor injuries.  While recovering from these injuries in a 
hospital in Saigon, he witnessed a number of seriously 
injured soldiers.  He became cynical about the role of the 
United States in world affairs, and was reluctant to be seen 
at the VA, feeling it was linked to the military.  Mental 
status examination revealed articulate speech with 
orientation to person, place, time, and situation.  He was 
somewhat anxious during the interview.  His fund of knowledge 
was average and his thought form was generally logical and 
goal-directed.  He experienced several crying spells during 
the interview when discussing episodes during Vietnam.  The 
assessment was that with a reasonable degree of medical 
certainty based on the findings of a single interview and 
examination, a review of the available medical records and 
the criteria set forth in the DSM manual, the veteran more 
likely than not met the criteria of PTSD, immediate onset, 
chronic type, and alcohol dependence, in seven month 
remission.  The time course of events supported a conclusion 
that the current psychiatric symptoms were causally and 
permanently linked to his stressful life in Vietnam.  

In April 2000, the veteran was hospitalized at Peninsula 
Hospital on commitment.  This was his first inpatient 
psychiatric hospitalization.  The veteran's wife indicated 
that the veteran had been sitting in the fetal position in 
the corner of his shop for a period of three days after his 
wife became angry with him and left him.  She also indicated 
that the veteran acted very paranoid, attempting to jump out 
of the car when he saw a policeman on their way to the 
hospital.  The veteran denied the allegations, but it became 
clear that he had been significantly depressed and his 
relationship with his wife had been somewhat abusive with the 
wife being very much codependent.  It was noted that he 
received treatment at the VA clinic in Knoxville, Tennessee, 
for PTSD and anxiety for approximately two years.  Mental 
status examination at the time of admission revealed the 
veteran talked constantly and was extremely circumstantial.  
His mood was depressed and nervous and his affect was 
constricted.  He was somewhat hypervigilant but denied any 
history suggestive of paranoia or psychotic symptomatology.  
He was oriented to time, place, person, and situation and 
fairly well in touch with reality.  He was somewhat 
pessimistic, worried, and felt helpless about being locked up 
in a hospital.  He was preoccupied with his relationship with 
his wife.  His insight and judgment were both considered to 
be poor.  The pertinent admission diagnoses were adjustment 
disorder, with mixed disturbance of emotional conduct, PTSD, 
and alcohol abuse.  While hospitalized, he was place in a 
Special Care Unit on elopement and suicide precautions.  He 
was started back on Xanax and engaged in a family therapy 
session with his wife.  He became quite unhappy and agitated 
and was placed on constant observation because of the risk of 
self-harm.  At the time of discharge, he denied suicidal or 
homicidal ideations.  He also appeared well in touch with 
reality.  The pertinent discharge diagnostic impression was 
major depression, recurrent severe, without psychotic 
features, chronic PTSD, and alcohol and cannabis abuse.  He 
was referred back to the VA outpatient clinic in Knoxville, 
Tennessee with a 15-day supply of medication and a 
prescription for 15 days with one refill.  

VA outpatient treatment records dated from April 1999 to 
August 2000 showed the veteran was treated on occasion for 
psychiatric symptoms characterized as anxiety, dysthymia, and 
depression.  He was noted to be treated with Xanax and he was 
also seen for refill of his medication.  

In December 2000, a statement was received by the RO from a 
counselor at the Knoxville Vet Center.  The counselor 
indicated that the veteran suffered from PTSD, however, he 
was unable to identify or profile evidence of a specific 
stressor from the veteran's military service.  Therefore, he 
indicated that he was unable to write a report in support of 
service connection for PTSD for the veteran.  The counselor 
also stated that he planned to continue to see the veteran 
and his spouse in psychotherapy as long as need be.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Regulations 
have recently been adopted that effectuate the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
C.F.R. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).

In October 1998, the RO denied the veteran's claim for 
entitlement to service connection for PTSD.  The question the 
Board must now address is whether there is any duty of 
assistance or notice required by the new law that has not 
already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the appellant in the Board's consideration 
of this question without referring it to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the appellant was given notice of the laws and 
regulations pertaining to service connection, he was informed 
of the necessity of a stressor statement and one was 
requested of him, he was provided a statement of the case and 
supplemental statements of the case that provided him notice 
of applicable laws and regulations and the reasons for the 
denial.  The substantive appeal form informed him of his 
right to a hearing which he stated that he did not desire.  
His service medical records, service records, private 
treatment records, and VA outpatient treatment records are 
associated with the claims folder.  Additionally, he was 
provided VA psychiatric examinations in August 1998 and 
October 1999.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  
There is no prejudice to him in deciding his claim on the 
merits, because he has been told what the requirements are to 
prove his claim, has been provided ample opportunity to 
present evidence meeting those requirements, and has been 
provided the opportunity to testify at hearing.  Furthermore, 
the Board's decision herein is favorable to him, so there is 
no possible prejudice to him in the Board's rendering a 
decision on the merits.  There would be no possible benefit 
to remanding this case to the RO for its consideration of the 
requirements of the VCAA.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).



B.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  See Zarycki v. Brown, 
6 Vet. App. 91, 97 (1993).  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

In this case, the veteran does not claim to have been a 
veteran of combat, nor does he claim PTSD as a result of 
combat.  He does however, believe that his Bronze Star Medal, 
awarded in December 1970, is a recognized  military citation 
that should be considered in granting him service connection 
for PTSD.  He states that he received this medal as a result 
of his service of transporting rations while in Vietnam.  The 
veteran's Bronze Star Medal, which does not show the "v" 
device (which is indicative of combat), was given for 
meritorious achievement, not for combat purposes.  Thus, 
there are not "recognized military citations or other 
supportive evidence" that the veteran engaged in combat.  
West v. Brown, 7 Vet. App. 70,76 (1994). (emphasis added).  
The Board finds, therefore, that the veteran did not engage 
in combat.  

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  See also Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  Accordingly, as the Board has 
determined that the veteran did not specifically engage in 
combat, his contentions, by themselves, will not be 
sufficient to establish his alleged stressors.  The Board 
must determine whether service records or other independent 
credible evidence corroborates the alleged stressors.  See 
Dizoglio, Doran, supra.  

Although the veteran did not engage in combat with the enemy, 
there is evidence of record which verifies at least one of 
the veteran's claimed stressor incidents.  The veteran has 
reported that one of his stressors was an incident during 
which he was shot by another serviceman when they became 
engaged in a dispute.  This stressor was verified by the 
veteran's service medical records, which revealed that the 
veteran was shot in the left index finger when he attempted 
to grab a gun used by another serviceman.  After service, a 
Report of Accidental Injury was filed by the veteran and an 
Administrative Decision determined that the veteran's GSW of 
the left index finger was incurred in the line of duty.  
Thus, regarding the veteran's claimed stressors, the Board 
concludes that although the veteran was not engaged in 
combat, at least one of his claimed stressors has been 
adequately corroborated by service medical records, and the 
Board considers this stressor verified.  

Turning to the medical evidence of record regarding 
psychiatric disability, the veteran has received a variety of 
diagnoses regarding his psychiatric disability.  He has been 
diagnosed with anxiety, dysthymia, depression and PTSD.  The 
RO requested in September 1999 that the VA examiner should 
review the VA psychiatric examination report of August 1998 
and inform the RO what inservice stressors were sufficient to 
cause PTSD.  The examiner conducted another VA examination in 
October 1999, and at that time, he not only indicated that 
the veteran's PTSD diagnosis met the DSM diagnostic criteria, 
but the stressor of the veteran's gunshot inflicted by 
another serviceman was specifically noted by the examiner as 
one of the stressors which caused PTSD.  Since this stressor 
has been corroborated, and the stressor was discussed as a 
pertinent stressor during the October 1999 examination that 
diagnosed the veteran with PTSD, the evidence supports the 
veteran's claim for service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

